Citation Nr: 0621012	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  03-02 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee



THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

2.  Entitlement to an initial compensable disability 
evaluation for bilateral hearing loss.

3.  Entitlement to an initial compensable disability 
evaluation for tinnitus.


REPRESENTATION

Veteran represented by:	Morgan G. Adams, Esq.




ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


REMAND

The veteran served on active duty from February 1954 to 
September 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In March 2005, the Board granted service connection for 
bilateral sensorineural hearing loss and, in a separate 
decision, the Board remanded the TDIU claim pending RO rating 
action to determine the extent of hearing loss disability, as 
such rating would be pertinent to an evaluation of the TDIU 
claim.  In August 2005, the RO (a) assigned a noncompensable 
rating for bilateral hearing loss, effective January 22, 
2001; (b) granted service connection for tinnitus and 
assigned a 10 percent rating therefor, effective April 11, 
2005; and (c) denied TDIU.  In December 2005, the RO issued a 
Supplemental Statement of the Case (SSOC) only on the denial 
of TDIU.      

In January 2006, the veteran's counsel wrote: "In regard to 
the rating decision of August 30, 2005, please be advised 
that [the veteran] appeals all issues to the Board."  This 
statement could reasonably be construed as a timely notice of 
disagreement (NOD) to mean that the veteran desires a 
compensable rating for hearing loss, a higher rating for 
tinnitus, and TDIU.  38 C.F.R. §§ 20.201; 20.302(a).  In a 
second January 2006 letter, counsel referred to the December 
2005 SSOC on denial of TDIU, but also said that the veteran 
"appeals all issues to the Board."  Both letters are dated 
on January 12, 2006, and both were received on January 13, 
2006.  No subsequent correspondence from counsel or the 
veteran is of record to clarify definitively whether or not 
the veteran seeks appellate consideration of the tinnitus and 
hearing loss increased rating claims.     


Under the circumstances, the Board finds that a remand is in 
order.  With the filing of an NOD on increased ratings for 
tinnitus and hearing loss (TDIU already was on appeal), the 
veteran must be provided a Statement of the Case (SOC) on 
those issues.  Manlincon v. West, 12 Vet. App. 238 (1999).  
Also, deferment of appellate adjudication of the TDIU claim 
is in order.  Hearing loss and tinnitus are the only service-
connected disabilities.  Rating assignments for those 
disabilities would have a direct impact on the adjudication 
of the TDIU claim.

Accordingly, the case is REMANDED to the RO, via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:  

Issue an SOC on the issues of a 
compensable rating for hearing loss and an 
increased rating for tinnitus.  The 
veteran is advised that he must submit a 
timely and adequate substantive appeal on 
either (or both) issue(s) if he desires 
appellate review.  If and only if such 
substantive appeal is filed, return the 
appeal to the Board, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

All claims remanded by the Board or by the U.S. Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


